12/22/2020


                                           DA 19-0265
                                                                                         Case Number: DA 19-0265

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2020 MT 320


VINCENT SHEPARD, individually, VINCENT
SHEPARD, as Guardian on behalf of VINNEY
SHEPARD, JR., LEELAND SHEPARD, Minors, VINCENT
SHEPARD as husband of STEPHANIE PARKER, (deceased),

              Plaintiffs and Appellants,

         v.

FARMERS INSURANCE EXCHANGE and
STATE FARM FIRE AND CASUALTY COMPANY
and JOHN DOES A, B, C, D, E, F, G,

              Defendants and Appellees.


APPEAL FROM:            District Court of the Twentieth Judicial District,
                        In and For the County of Lake, Cause No. DV-15-246
                        Honorable James A. Manley, Presiding Judge

COUNSEL OF RECORD:

                For Appellants:

                        Julie McGarry, McGarry Law P.C., Bozeman, Montana

                For Appellee Farmers Insurance Exchange:

                        Christopher C. Voigt, Monique P. Voigt, Crowley Fleck PLLP, Billings,
                        Montana

                For Appellee State Farm Fire and Casualty Company:

                        Bradley J. Luck, Emma L. Mediak, Garlington, Lohn & Robinson, PLLP,
                        Missoula, Montana


                                                   Submitted on Briefs: April 15, 2020

                                                              Decided: December 22, 2020

Filed:
                                  c.,.--.6--4(
                        __________________________________________
                                          Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Vincent Arthur Shepard, individually, as guardian on behalf of minors Vinney

Shepard, Jr., and Leeland Shepard, and as husband of the deceased, Stephanie Nicole

Parker, appeals the orders of the Twentieth Judicial District Court, Lake County, granting

Farmers Insurance Exchange (Farmers) and State Farm Fire and Casualty Company’s

(State Farm) motions to dismiss. The dispositive issue is:

       Did the District Court properly dismiss the plaintiffs’ bad faith claims on the basis
       that the insurers’ liability was not reasonably clear?

¶2     We affirm.

                 PROCEDURAL AND FACTUAL BACKGROUND

¶3     On July 2, 2011, Trevor Olson was driving northbound in a 2005 Hyundai Tiburon

on Highway 93 in Lake County, Montana, with his cousin, Tanner Olson, as a passenger.

The Olson vehicle crossed over into the southbound lane and collided with an oncoming

2002 Pontiac Grand Am driven by Vincent Shepard. Vincent’s wife, Stephanie Parker,

and their children, Vinney Shepard, Jr., and Leeland Shepard, were passengers in the

Shepard car. Stephanie, Trevor, and Tanner died as a result of the collision. Vincent and

the Shepard children were seriously injured.

¶4     Trevor’s parents, David C. Olson and Jeanine K. Olson, owned the Hyundai and

insured the vehicle with State Farm. The policy provided liability coverage of up to

$100,000 per person, up to $300,000 per accident for bodily injury, and up to $100,000 for

property damage for covered claims subject to the terms and conditions of the insurance

contract.


                                               2
¶5     Tanner’s father, Jay Olson, had a policy with Farmers that provided $60,000 in

underinsured motorist (UIM) coverage. Tanner’s mother, Kathy Gratton, had a Farmers’

policy that provided $500,000 in UIM coverage. Both UIM policies provided: “We will

pay all sums which an insured person is legally entitled to recover as damages from the

owner or operator of an uninsured [including underinsured] motor vehicle because of the

bodily injury sustained by the insured person.”

¶6     On October 24, 2011, Vincent Shepard, on his own behalf, as the parent and

guardian of the Shepard children, and on behalf of Stephanie’s estate, filed a personal

injury action against Trevor’s and Tanner’s estates. State Farm defended both estates

through separate counsel. Trevor’s and Tanner’s estates then filed personal injury and

wrongful death actions against Hyundai Motor Company and Hyundai Motor America

(collectively, “Hyundai”), alleging that the accident was caused by a mechanical defect

with the Olsons’ Hyundai Tiburon, and joining Hyundai as third-party defendants to the

litigation.

¶7     On December 16, 2011, State Farm filed a Complaint for Interpleader and

Declaratory Relief. State Farm initiated the interpleader action because of the Shepards’

demands that State Farm tender the $300,000 limits of the bodily injury policy as an

advance pursuant to our opinions in Ridley and Dubray,1 and their assertions that




1
  See Ridley v. Guaranty Nat’l Ins. Co., 286 Mont. 325, 951 P.2d 897 (1997) (An insurer has a
duty to pay an injured third party’s medical expenses in advance of settlement when liability is
reasonably clear and the medical expenses are causally related to the accident in question);
Dubray v. Farmers Ins. Exch., 2001 MT 251, 307 Mont. 134, 36 P.3d 897 (advance payments are
                                               3
State Farm’s failure to do so constituted improper claims handling. Prior to filing the

interpleader action, State Farm tendered a $25,000 general advance payment to the

Shepards and offered to pay the remaining $275,000 in exchange for a release of all claims

against insured parties. Notwithstanding this offer, State Farm maintained that it was not

obligated to make advance payments pursuant to Ridley and Dubray because the accident

investigation was still ongoing and its insureds’ liability had not been determined to be

reasonably clear. The Shepards continued to demand payment of the bodily injury policy

limits without a release and continued to maintain that State Farm was handling the claims

improperly.

¶8     The Shepards moved the District Court to release the interpled funds.             The

District Court denied the motion. The District Court held that it could not order the release

of the interpled funds because reasonably clear liability on the part of State Farm’s insureds

“has yet to be established by the parties so the matter remains the obligation of the trier of

fact, the jury, especially in view of the information presented in the record regarding a

mechanical defect.”

¶9     In October 2013, the Shepards settled their claims against both Trevor’s and

Tanner’s estates.




not categorically limited to medical expenses, but may include lost wages that are reasonably
certain and directly related to an insured’s negligence or wrongful act).

                                              4
¶10    In May 2014, Trevor’s and Tanner’s estates’ personal injury and wrongful death

actions against Hyundai proceeded to a jury trial. The jury found Hyundai liable for the

collision.

¶11    On November 2, 2015, the Shepards filed a Complaint against State Farm and

Farmers alleging, among other claims, common law bad faith and violation of the Unfair

Trade Practices Act. The Complaint did not properly name the insurance companies, so

the Shepards filed an Amended Complaint properly naming the insurance companies. State

Farm and Farmers moved to dismiss the Amended Complaint pursuant to M. R. Civ. P.

12(b)(6). The Shepards filed a Second Amended Complaint, and State Farm and Farmers

moved to dismiss the Second Amended Complaint.

¶12    On February 1, 2019, the District Court held a hearing on the motions to dismiss.

At the hearing, the parties stipulated to the District Court’s consideration of documents

included with the briefing without converting the motions into motions for summary

judgment.

¶13    The District Court granted the insurers’ motions to dismiss in two separate orders,

issued on February 13, 2019, and March 28, 2019.2 In its February 13, 2019 Order, it found



2
  As an alternative basis for their motions to dismiss, the insurers contended that the Shepards’
claims were barred by the applicable statutes of limitations. At the February 1, 2019 hearing on
the motions to dismiss, the Shepards argued, for the first time, that the statutes of limitations did
not bar the Shepard children’s claims due to their status as minors. Therefore, while the
District Court dismissed the adult parties’ claims in its February 13, 2019 Order, it allowed the
Shepards to submit additional briefing on whether the Shepard children’s claims were barred by
the statute of limitations, and reserved its ruling on this issue until its March 28, 2019 Order. In
its March 28, 2019 Order, the District Court dismissed the Shepard children’s claims, holding that
“as this Court finds that none of the Plaintiffs have stated any viable claims against the Defendants,
this Court need not consider whether any statutes of limitations bar the minor Plaintiffs’ claims.”
                                                  5
that the District Court’s holding in the interpleader action that the liability of the State Farm

and Farmers insureds was not reasonably clear was fatal to all of the Shepards’ bad faith

claims. The District Court went on to conclude:

       In addition to the findings in the [interpleader] litigation, [the Shepards]
       failed to demonstrate any factual basis for alleging the insure[r]s acted
       without a reasonable basis for contesting the claims, or for alleging liability
       was reasonably clear.

In its March 28, 2019 Order, the District Court expounded:

       Since the district court’s ruling [in the interpleader action], Plaintiffs fail to
       point to anything that has occurred which, even in hindsight, would call the
       district court’s decision into question. . . . Based on this record, this Court
       finds that the Plaintiffs, including the minor Plaintiffs, are unable to
       demonstrate that the liability of the Defendants’ insureds, Trevor and/or
       Tanner Olson, was ever reasonably clear. The Plaintiffs are therefore unable
       to state any viable statutory unfair claims handling and common law bad faith
       claims.

                                STANDARDS OF REVIEW

¶14    We review a district court’s ruling on a M. R. Civ. P. 12(b)(6) motion to dismiss

de novo. Marshall v. Safeco Ins. Co. of Illinois, 2018 MT 45, ¶ 6, 390 Mont. 358,

413 P.3d 828. In doing so, we construe the complaint in the light most favorable to the

plaintiffs. Marshall, ¶ 6. We will affirm a district court’s dismissal of a complaint for

failure to state a claim when “it appears beyond doubt the plaintiff[s] can prove no set of

facts in support of [their] claim that would entitle [them] to relief.” Marshall, ¶ 6;

see also Pederson v. Rocky Mountain Bank, 2012 MT 48, ¶ 8, 364 Mont. 258, 272 P.3d 663;




For purposes of this Opinion, we likewise deem it unnecessary to consider whether the statute of
limitations bars any of the Plaintiffs’ claims.
                                               6
Jones v. Mont. Univ. Sys., 2007 MT 82, ¶ 15, 337 Mont. 1, 155 P.3d 1247. “A district

court’s determination that a complaint has failed to state a claim for which relief can be

granted is a conclusion of law which we review for correctness.” Marshall, ¶ 6.

                                           DISCUSSION

¶15     Did the District Court properly dismiss the plaintiffs’ bad faith claims on the basis
        that the insurers’ liability was not reasonably clear?

¶16     “[I]nsurers are obligated to pay an injured third party’s medical expenses prior to

final   settlement    when     liability    for       such   expenses    is   reasonably   clear.”

Shilhanek v. D-2 Trucking, 2003 MT 122, ¶ 16, 315 Mont. 519, 70 P.3d 721;

see also Ridley, 286 Mont. at 334, 951 P.2d at 991. We later expanded the scope of that

obligation in Dubray, holding that advance payments were not “categorically limited to

medical expenses. . . . Lost wages reasonably certain and directly related to an insured’s

negligence or wrongful act” may be included. Dubray, ¶ 15.

¶17     “[L]iability is reasonably clear when a reasonable person, with knowledge of the

relevant facts and law, would conclude, for good reason, that the defendant is liable to the

plaintiff. . . . [I]f liability was reasonably clear it would leave little room for objectively

reasonable debate.” Teeter v. Mid-Century Ins. Co., 2017 MT 292, ¶ 16, 389 Mont. 407,

406 P.3d 464 (internal citations and quotations omitted).               If debate exists, then the

determination of liability is left to a jury. Teeter, ¶ 18.

¶18     The Shepards assert that the District Court erred by “incorrectly afford[ing]

preclusive effect to an interlocutory order in the Original Litigation.” The Shepards base

this assertion on the District Court’s statement in its February 14, 2019 Order that


                                                  7
“[t]he previous district court finding that the liability of the Defendants’ insureds was

‘not reasonably clear’ is fatal to both of these insurance claim handling counts.” The

Shepards note that, in the interpleader action, the District Court held only that

“reasonably clear liability . . . has yet to be established by the parties.” Emphasizing the

“yet to be established” language, the Shepards argue that although reasonably clear liability

had not been conclusively established in the interpleader action, neither had it been

conclusively disproven. Yet, the Shepards argue, the District Court seized on this holding

and erroneously applied the doctrine of issue preclusion to bar their bad faith claims.

We disagree.

¶19    Read in isolation, the District Court’s statement that the finding in the interpleader

action that liability was not reasonably clear was fatal to the Shepards’ bad faith claims

might provide a basis for the Shepards’ argument that the District Court erroneously gave

preclusive effect to an interlocutory order. However, while the District Court noted that

the Shepards failed to establish reasonably clear liability in the interpleader action, the

District Court went on to correctly observe that “[i]n addition to the findings in the

[interpleader] litigation, [the Shepards] failed to demonstrate any factual basis for alleging

the insure[r]s acted without a reasonable basis for contesting the claims, or for alleging

liability was reasonably clear.” (Emphasis added.) In its second order of dismissal, the

District Court further observed that “[s]ince the district court’s ruling [in the interpleader

action], [the Shepards] fail to point to anything that has occurred which, even in hindsight,

would call the district court’s decision into question.” The District Court continued that



                                              8
the Shepards have been “unable to demonstrate that the liability of the Defendants’

insureds . . . was ever reasonably clear.” (Emphasis added.)

¶20    On appeal, the Shepards fail to acknowledge, much less address, the District Court’s

conclusions that they had failed to demonstrate that State Farm’s and Farmers’ insureds’

liability was ever reasonably clear. Rather, they focus their argument exclusively on a

single statement from the District Court’s order and its ostensible preclusive effect on their

bad faith action. But the District Court’s analysis went far beyond that single statement.

Even if we were to completely excise any reference to the interpleader litigation in the

District Court’s Orders, the Shepards still failed to demonstrate that State Farm’s and

Farmers’ insureds’ liability was ever reasonably clear. The District Court did not err by

dismissing their claims.

                                      CONCLUSION

¶21    The Shepards did not establish that State Farms’ and Farmers’ insureds’ liability

was ever reasonably clear. The District Court did not err in granting State Farm’s and

Farmers’ motions to dismiss. We affirm.


                                                  /S/ JAMES JEREMIAH SHEA


We Concur:

/S/ MIKE McGRATH
/S/ DIRK M. SANDEFUR
/S/ BETH BAKER
/S/ JIM RICE




                                              9